UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-1611


PHYLLIS DIANE PARSONS,

               Plaintiff – Appellant,

     v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

               Defendant – Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Mary E. Stanley,
Magistrate Judge. (2:10-cv-00151)


Submitted:   August 30, 2012             Decided:   October 11, 2012


Before SHEDD and DUNCAN, Circuit Judges, and Timothy M. CAIN,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


Carter Zerbe, Charleston, West Virginia, for Appellant. Eric P.
Kressman, Regional Chief Counsel, Region III, Victor Pane,
Supervisory Attorney, Jordana Cooper, Special Assistant United
States Attorney, SOCIAL SECURITY ADMINISTRATION, Office of the
General Counsel, Philadelphia, Pennsylvania, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Phyllis     Diane        Parsons       filed    for    Social        Security

disability benefits on August 18, 2006, noting an onset date of

March    1,   2005.       Parsons       claimed        the   following       ailments    in

support    of   her     disability       claim:        neuropathy,      carpal      tunnel,

rheumatoid      arthritis,      bulging        disc,    arthritis       in   lower    back,

anemia, anxiety attacks, and acid reflux.                      Parsons later amended

her claim to add the following ailments: pain in back and hands,

depression, tendonitis in knees and feet, mood swings, lack of

libido, bad memory, and fibromyalgia.

              After her initial claim was denied, Parsons requested

a hearing before an Administrative Law Judge (ALJ).                            Following

the hearing, the ALJ denied Parsons’ claim, concluding that she

suffered      from    several     severe       impairments,       including        “chronic

arthralgias,         degenerative       disc       disease   of   the    lumbar      spine,

carpal    tunnel      syndrome,     peripheral          neuropathy,      and   obesity,”

(A.R. 12), but that she was not disabled because she retained

the residual function capacity to perform a range of light work.

In reaching this conclusion, the ALJ rejected testimony from

Parsons’ treating physicians as “inconsistent with the treatment

record and the objective evidence of record,” and also found

that    Parsons’      testimony     regarding         her    subjective      pain    lacked

credibility.          (A.R.     21).      Parsons        appealed    to      the    Appeals



                                               2
Council of the Social Security Administration, which denied the

appeal.

               With her administrative route concluded, Parsons filed

a civil action in federal district court in February 2010.                                    The

parties consented to proceeding before a magistrate judge, and

on     March    11,    2011,     the    magistrate        judge      upheld       the      ALJ’s

decision.       The magistrate judge concluded that the ALJ correctly

rejected the testimony from the two treating physicians and that

the     ALJ’s    decision       was     supported        by    substantial         evidence.

Parsons filed a timely appeal of the magistrate’s order.

               Our    review     of     the   ALJ’s       decision         in    an     action

involving       disability       benefits     is    circumscribed,           and      we     must

uphold    the    ALJ’s       factual    findings     if       they   are     supported        by

substantial evidence and reached by applying the correct legal

standard.       Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012).

Substantial evidence is “such relevant evidence as a reasonable

mind     might       accept    as     adequate      to    support      a        conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971).                                It “consists

of more than a mere scintilla of evidence but may be less than a

preponderance.”          Smith v. Chater, 99 F.3d 635, 638 (4th Cir.

1996).         “In    reviewing       for   substantial        evidence,         we     do    not

undertake       to    re-weigh      conflicting      evidence,        make       credibility

determinations,         or    substitute      our    judgment        for     that       of   the

[ALJ].”        Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

                                              3
“‘Where conflicting evidence allows reasonable minds to differ

as to whether a claimant is disabled, the responsibility for

that decision falls on the [ALJ].’”            Id. (quoting Walker v.

Bowen, 834 F.2d 635, 640 (7th Cir. 1987)).

           On appeal, Parsons contends that the ALJ failed to

properly   understand    her    fibromyalgia    and     that   substantial

evidence does not support the ALJ’s decision because the ALJ

incorrectly   rejected   her   treating   physicians’    opinions,   found

her mental impairments to be non-severe, and found her testimony

not credible.     Having reviewed the parties’ submissions, the

decision of the magistrate judge, and the applicable law, we

affirm substantially on the reasoning of the magistrate judge’s

thorough order.    See Parsons v. Astrue, No. 2:10-CV-00151, 2011

WL 1234464 (S.D. W.Va. March 30, 2011).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before us and oral argument would not

aid the decisional process.



                                                                  AFFIRMED




                                    4